November 30, 2015


                                                              No oral argument requested

                                  Nos. 03-15-00675-CV,
                                     03-15-00676-CV
                                 (Houston-sized progress!)


                                          In The
                                 COURT OF APPEALS
                              THIRD DISTRICT OF TEXAS


                                  GERALD STEVENS,
             Respondent (JP) - Appellant/Respondent (de novo) - Appellant,
                                             v.


                                   STATE OF TEXAS,
                        Plaintiff- Appellee/Plaintiff- Appellee.
                                (Brief Due: Nov. 23,2015)



                               On Interlocutory Appeal from
                        COUNTY COURT AT LAW NUMBER 5
                              OF TRAVIS COUNTY


                       Nos. C-l-CR-15-100025, C-l-CR-15-100026
                        STEVENS v. STATE (both should be CV)

               On consolidated appeal (trial de novo) from consolidated trial
                                 in the JP Court in Austin,
                                   STATE v. STEVENS



                                  STEVENS'S BRIEF

                                                  GERALD STEVENS                r^RECEIVEDN
                                                  3117 Fontana Drive              NOV 3 0 2015
                                                  Austin, Texas 78704
                                                                                THIRD COURT OFAPPEALS
                                                                                V.JEFFR£yp,iffl£y
                       Identity of Parties and Counsel

      Appellant                              Appellee

      GERALD STEVENS                         STATE OF TEXAS
      3117 Fontana Drive
      Austin, Texas 78704                    By: COUNTY ATTORNEY
      jstvs@startmail.com                    P.O. Box 1748
                                             Austin, TX 78767




                              Record References

      There are five components.

      03-15-675-CV is "R.675.page_number(s)."

      03-15-675-CV "1st Supplemental" is "R.675.Supp.l.page_number(s)."
      03-15-676-CV is "R.676.page_number(s)."

      03-15-676-CV "1st Supplement" is "R.676.Supp.l.page_number(s)."
      The Transcript is Tr.page_number(s).

      Where the item is identical in both Records, "(both)," reference is made to

whichever Record has that document. See the Records correlation Index in the

Appendix.




Appellant's Brief (STEVENS)                                                         ii
                       No Notice. No commercial nexus.
                               Table of Contents

STEVENS'S BRIEF                                               j

Identity of Parties and Counsel                              jj

Record References                                            jj

Index of Authorities                                       vii

Statement of the Case                                      xii

   Nature of the Case                                     xii

   Course of Proceedings                                  xii

      JP court                                            xii

      County court - on appeal/trial de novo              xiii

   JP Court Disposition                                   xiii

   County Court Disposition                               xiii

No Oral Argument Requested                                xiii
Issues Presented                                          xiv

Statement of Facts                                          1

  No Evidence                                               1

   STATE'S Facially Insufficient Pleading(s)                2

  No Service                                                2

Summary of the Argument                                     2

  One more time, no evidence                                2

  One more time, no personal jurisdiction                   3

     One more time, no competent pleading                   3

Appellant's Brief (STEVENS)                                iii
                        No Notice. No commercial nexus.
      One more time, no Service                                            3

   One more time, no subject matter jurisdiction                           4

      One more time, no standing                                           4

   Fortunately, the stay is automatic                                      4


Argument                                                                   4

   No Personal Jurisdiction                                                4

   Issue 1: Was it error to deny the Special Appearance?                   4

      STATE filed no original pleading                                     4

         Nothing signed by an attorney for STATE                           4

         No Affidavit                                                      5

      STATE served no original pleading                                    5

      Not liable in capacity charged - no commercial nexus                 7

     "Complaint" asserts only legal conclusions                            8

         What does "Transportation" mean? The elements                     8

            Removing people and/or property                                9

            From one place to another                                      9

            ** For hire. **                                                9

            Under the choice of law of the "place" called "this state."   10

         No evidence - which would look/sound like this                   10

         What does "Vehicle" mean? The elements                           10

         What does "Motor Vehicle" mean? The elements                     11

Appellant's Brief (STEVENS)                                               iv
                        No Notice. No commercial nexus.
         What does "Drive" (in its various grammatical forms) mean? The
            elements                                                          12

         What does "Operate" (in its various grammatical forms) mean? The
            elements                                                          13

      If STATE would serve a pleading so that such could be addressed, it'd be
      plain that STATE has never pled a claim                                  14

      Lack of Notice goes beyondjust lack of personaljurisdiction             14
      In short, all that is in the making here is a voidjudgment              14

   No Subject Matter Jurisdiction                                             15

   Issue 2: Was it error to deny the Plea to the Jurisdiction?                15

      No pleading                                                             15

      No standing                                                             16

      STATE'S silence from the threshold                                      16

      There's no evidence of "transportation."                                16
      Going deeper into the definition - "transport."                         17
         Black's Law Dictionary                                               17

         Webster's Dictionary 1828                                            17

         Hinton                                                               19

         Bearden                                                              19

         A broad definition, and the reason for such                          20

         "Transports" in the context of "farm labor contractor."              20

         "Transports" and controlled substances - distinguishing "how" and
            "why."                                                            21

Appellant's Brief (STEVENS)                                                    v
                       No Notice. No commercial nexus.
         "Transports" and taxes                                           22

         "Transports" and Prohibition-era intoxicating liquors            23

         "Transports" and concealed weapons                               24

         In sum, the Transp. Code regulates commerce only                 24

      The algebraic dependence of these otherterms on "transportation."   25
      Subject matter jurisdiction can't be "agreed to."                   25

      Relieving STATE of Burden; Irrebuttable presumptions                25
      Use of irrebuttable presumptions violates Due Process               26
      The rulings are void                                                27

Request for Relief                                                        27

Certificate of Service                                                    29

Certificate of Compliance                                                 29

Appendix Contents                                                          i

   County Court                                                            i

   Index (to .pdf file page numbers ofRecord(s))                           i




Appellant's Brief (STEVENS)                                               vi
                         No Notice. No commercial nexus.
                                Index of Authorities

Cases

Alalunga Sport Fishers, Inc. v. County ofSan Diego, 247 Cal. App. 2d 663 (Cal.
   App. 4th Dist. 1967)                                                   22, 23
Anderson v. Liberty Lobby, Inc., All U.S. 242 (1986)                               26
Armstrong v. Manzo, 380 U.S. 545 (1965)                                         6, 15
Austin v. New Hampshire, 420 U.S. 656, 668 (1975) (Blackmun, J., dissent)          14
Bailey v. Alabama, 219 U.S. 219 (1910)                                              8
Bearden v. United States, 320 F.2d 99 (5th Cir. 1963)                              20
Berheide, United States v., 421 F.3d 538 (7th Cir. 2005)                            8
BlandIndep. Sch. Dist v. Blue, 34 S.W.3d 547 (Tex. 2000)                           27
Boddiev. Connecticut, 401 U.S. 371 (1971)                                          15
Brown v. OaklawnBank, 718 S.W.2d678 (Tex. 1986)                                     7
Brown v. State, 122 S.W.3d 794, 799 (Tex. Crim. App. 2003)                         26
Burns v. UnitedStates, 501 U.S. 129(1991)                                           7
City ofKeller v. Wilson, 168 S.W.3d 802 (Tex. 2005)                                16
ClevelandBd. ofEduc. v. LaFleur, 414 U.S. 632 (1974)                               26
Commercial Equip. Leasing Co., Smith v., 678 S.W.2d 917 (Tex. 1984)               15
Computize, Inc., v. NHS Comm. Group, Inc., 992 S.W.2d 608 (Tex. App—
   Texarkana 1999, no. pet)                                                        5
Cornell Steamboat Co. v. United States, 321 U.S. 634, 641 (1944) (Frankfurter, J.,
   dissent)                                                                        9
Cosio, Chicago, R. I. & G. Ry. Co. v., 182 S.W. 83 (Tex. Civ. App. - Amarillo
   1916, no writ)                                                                  9
County Court of Ulster County v. Allen, 442 U.S. 140 (1979)                       26
Cuellarv. United States, 553 U.S. 550 (2008)                                      21
DellDev. Corp. v. Best Indus. Unif Supply Co., Inc., 743 S.W.2d 302 (Tex.
  App.—Houston [14th Dist.] 1987, writ denied)                                 5
Deposit Guaranty Natl Bank v. Roper, 445 U.S. 326, 344 (1980) (Powell, J., and
   Stewart, J., dissent)                                                          14
Diebold, United States v., 369 U.S. 654 (1962)                                    26


Appellant's Brief (STEVENS)                                                       vii
                           No Notice. No commercial nexus.
Dragich v. County ofLos Angeles, 30 Cal. App. 2d 397, 86 P.2d 669 (Cal. App.
   1939)                                                                 22,23
Dubai Petroleum Co. v. Kazi, 12 S.W.3d71 (Tex. 2000)                        25
Elkins v. Moreno, 435 U.S. 647 (1978)                                           26
Fed. Underwriters Exch. v. Pugh, 141 Tex. 539, 174 S.W.2d 598 (1943)          25
Fuentes v. Shevin, 407 U.S. 67 (1972)                                      7, 15
Garcetti v. Ceballos, 547 U.S. 410 (2006)                                      5
Globe Leasing, Inc. v. Engine Supply & Mach. Serv., 437 S.W.2d 43 (Tex. Civ.
   App.—Houston [1st Dist.] 1969, no writ)                                     5
GoDaddy.com, LLC v. Toups, 429 S.W.3d 752 (Tex. App.—Beaumont 2014, pet.
   denied)                                                                       8
Hallv. State, 661 S.W.3d 101 (Tex. Crim. App. 1983)                            26
Hamdi v. Rumsfeld, 542 U.S. 507 (2004)                                      7, 15
Hammellv. State, 198 Ind. 45 (Ind. 1926)                                       23
Harris v. Hardeman, 55 U.S. (14 How.) 334 (1852)                                15
Heckman v. Williamson County, 369 S.W.3d 137 (Tex. 2012)                       25
Heiner v. Donnan, 285 U.S. 312 (1932)                                          26
Hinton, United States v., 222 F.3d 664 (9th Cir. 2000)                          19
In re E.R., 335 S.W.3d 816, 826 (Tex. App.—Dallas 2011, pet. granted) (dissent,
   MURPHY, J.), rev W(dissent fully supported) 385 S.WJd 552 (Tex. 2012) 6
In re Marriage ofPeace, 631 S.W.2d 790 (Tex.App.—Amarillo 1982, no writ).... 6
In re Vlasak, 141 S.W.3d 233 (Tex. App.—San Antonio 2004, no pet.)           6
In re Winship, 397 U.S. 358(1970)                                               26
Industrial State Bank v. Wylie, 493 S.W.2d 293 (Tex. Civ. App.—Beaumont 1973,
   no writ)                                                                      5
IntlShoe Co. v. Washington, 326 U.S. 310 (1945) (opinion by Black, J.)        7, 15
Iqbal, Ashcroft v., 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)       8
Johnson, Connecticut v., 460 U.S. 73 (1983)                                     26
Jones v. Flowers, 547 U.S. 220 (2006)                                     7, 15
Kuntoplast ofAm., Inc. v. Formosa Plastics Corp. USA, 937 S.W.2d 455 (Tex.
   1996)                                                                         5
Lacross, People v., 91 Cal. App. 4th 182 (Cal. App. 3d Dist. 2001)              21

Appellant's Brief (STEVENS)                                                    viii
                       No Notice. No commercial nexus.
Learyv. UnitedStates, 395 U.S. 6 (1969)                                         26
Lloyd v. Alexander, 5 U.S. (1 Cranch) 365 (1803)                              6, 15
Lozman v. City ofRiviera Beach, 133 S. Ct. 735 (2013)              8, 9, 10, 22, 25
Mapco, Inc. v. Forrest, 795 S.W.2d 700 (Tex. 1990) (orig. proc.)                 27
Marshall v. Buntings' Nurseries, Inc., 459 F. Supp. 92 (D. Md. 1978)             20
Maynardv. Texas, 249 S.W. 473 (Tex. Crim. App. 1923)                              9
Michigan v. United States Army Corps ofEng'rs, 911 F. Supp. 2d 739 (N.D. 111.
   2012)                                                                        20
Miller v. Woods, 872 S.W.2d 343 (Tex. App. - Beaumont 1994, orig. proc.)        27
Milliken v.Meyer, 311 U.S. 457 (1940)                                 7, 14
Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324 (Tex. App.—El Paso
   1994, writ denied)                                                              5
Mullane v. Cent. Hanover Trust Co., 339 U.S. 306 (1950)                      6, 15
Mullaney v. Wilbur, All U.S. 684 (1975)                                         26
Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999)         6
N Ga. Finishing, Inc. v. Di-Chem, Inc., 419 U.S. 601 (1975)                  7, 15
Pennock v. State, 725 S.W.2d 414 (Tex. App. - Houston [1st Dist.] 1987, no pet).
                                                                                26
Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80 (1988)                          15
Rockwell Ml Corp. v. United States, 549 U.S. 457 (2007)                         14
Rowland v. California Men's Colony, 506 U.S. 194 (1993)                          5
Sacramento Navigation Co. v. Salz, 273 U.S. 326 (1927)                          17
Salfi, Weinberger v., All U.S. 749 (1975)                                       26
Sandstrom v. Montana, AA1 U.S. 510 (1979)                                       26
Scott v. Harris, 550 U.S. 372 (2007)                                            26
Sniadach v. Family Finance Corp., 395 U.S. 337 (1969)                        7, 15
St. Clair Cnty v. Interstate Sand & Car Transfer Co., 192 U.S. 454 (1904)        9
Stanley v. Illinois, 405 U.S. 645 (1972)                                        26
Sydnor v Totman, 6 Tex. 189 (1851)                                               5
Tex. Dept. ofParks & Wildlife v. Miranda, 133 S.W.3d 217 (Tex. 2004)            25
Totv. United States, 319 U.S. 463(1942)                                         26


Appellant's Brief (STEVENS)                                                     ix
                        No Notice. No commercial nexus.
Twombly, Bell Atl Corp. v., 550 U.S. 544, 127 S. Ct. 1955, 167 L. Ed. 2d 929
   (2007)                                                                       8
Velasco v. Ayala, 'ill S.W.3d 783 (Tex. App.—Houston [1st Dist.] 2009, no pet.).
                                                                                6
Vlandis v. Kline, All U.S. 441 (1973)                                          26
Will. v. Vermont, All U.S. 14, 28 (1985) (dissent)                          14
Wilson v. Dunn, 800 S.W.2d 833 (Tex. 1990)                                      6
Zheng v. Vacation Network, Inc., 468 S.W.3d 180 (Tex. App.—Houston [14th
   Dist] 2015, pet. denied)                                                     8


Statutes

49 U.S.C. § 902(i)(l)                                                           9
Tex. Fin. Code § 392.301(a)                                                     7
Tex. Penal Code §32.43                                                          8
Tex. Penal Code §46.15(b)(3)                                                   24
Tex. Rev. Civ. Stat. Ann. art. 5069-11.02 (1986)                                7
Tex. Transp. Code Ann. § 501.002(17)                                           11
Tex. Transp. Code Ann. § 502.001(25)                                           11
Tex. Transp. Code Ann. § 502.001(45)                                           10
Tex. Transp. Code Ann. § 503.001(15)                                           10
Tex. Transp. Code Ann. § 522.003(11)                                           12
Tex. Transp. Code Ann. § 522.003(21)                                           11
Tex. Transp. Code Ann. § 541.001(1)                                            13
Tex. Transp. Code Ann. § 541.201(11)                                           11
Tex. Transp. Code Ann. § 541.201(23)                                           10
Tex. Transp. Code Ann. § 601.002(5)                                            11
Tex. Transp. Code Ann. § 601.002(8)                                            13
Tex. Transp. Code Ann. § 621.001(5)                                            11
Tex. Transp. Code Ann. § 621.001(9)                                            10
Tex. Transp. Code Ann. § 641.002(2)                                            13
Tex. Transp. Code Ann. § 642.001(1)                                            11


Appellant's Brief (STEVENS)
                       No Notice. No commercial nexus.
Tex.   Transp. Code Ann.   § 647.001(4)                                  11
Tex.   Transp. Code Ann.   § 647.001(5)                                  13
Tex.   Transp. Code Ann.   § 683.001(4)                                  11
Tex.   Transp. Code Ann.   § 724.001(11)                                 13
Tex.   Transp. Code Ann.   § 728.001(2)                                  11
Tex. Transp. Code Ann. § 750.003(a)                                      10


Rules of Civil Procedure


Tex. R. Civ. P. 7                                                         5
Tex. Rs. Civ. P. 99-117a                                                  5



Law Review Articles


Robert W. Calvert, "No Evidence "and "Insufficient Evidence "Points of
   Error, 38 Tex. L. Rev. 361 (1960)                                     16




Appellant's Brief (STEVENS)                                              xi
                      No Notice. No commercial nexus.
                              Statement of the Case

Nature of the Case

       "Civil" non-case. One more "no evidence" "transportation" matter.


Course of Proceedings

   JP court.


      No Notice, as usual.

      JP proceeded on "complaint only." R.675.27. R.676.38.

      In response to court setting, STEVENS filed his Special Appearance and

Plea to the Jurisdiction. R.675.34. Denied. R.676.41.

      Objection to visiting judge denied. R.676.17.

      STATE'S Motion in Limine, effectively denying STEVENS's access to the

court to put on his defense, granted. R.676.18.

      Trial. STATE submitted no evidence of "transportation," as usual.

STEVENS's Motion to Dismiss and Motion for Directed Verdict denied.

STEVENS negated all remote notion of "transportation."

      A very bright spot. An historic Instruction: "Transport" means to carry or

convey from one place to another. R.676.15 (emphasis added). Request for

further clarification via definition of "carrying, ier)," denied.

      Non-viable "verdict" and "judgment" on both charges. R.675.15. R.676.12.


Appellant's Brief (STEVENS)                                                    xii
                         No Notice. No commercial nexus.
R.675.14.R.676.11.


      Appeal Bonds filed. R.675.12. .13. R.676.21. .20.


   County court - on appeal/trial de novo.

      No Notice, of course.

      CCL Number 5 is apparently proceeding on "complaint only."

      In response to court setting, STEVENS filed his Special Appearance and

Plea to the Jurisdiction. R.675.122. Denied. R.675.228. .229.

      Interlocutory Appeal initiated. R.675.230.


JP Court Disposition

      STEVENS was "convicted" of both "transportation" "charges." Fines and

costs of $277 and $310.10.

      That matter is, of course, vacated as a matter of law per the "appeal" for trial

de novo.



County Court Disposition

      Special Appearance denied. Plea to the Jurisdiction denied.



                        No Oral Argument Requested

      Oral argument is not expected to aid in the resolution of these issues.



Appellant's Brief (STEVENS)                                                       xiii
                        No Notice. No commercial nexus.
                                Issues Presented

No personal jurisdiction

Issue 1:    Was it error to deny the Special Appearance?


No subect matter jurisdiction


Issue 2:    Was it error to deny the Plea to the Jurisdiction?




Appellant's Brief (STEVENS)                                      xiv
                       No Notice. No commercial nexus.
                               Statement of Facts

No Evidence

      STEVENS very overtly asserts a "no evidence" defense. R.675.34. It

matters, then, that STATE filed no response to the paperwork in the JP court or in

the County Court, and STATEpresentedno evidence at either hearing, the one of

focus here being the one in the County Court. Tr.all.

      As confirmed in the whole of The Record (a generic reference throughout to

the combined Records), STATE has no evidence of "transportation." STATE

never even tried to prove up such evidence in the JP proceeding, and STATE still

has no evidence for trial de novo.


      STEVENS was at no time relevant to this matter carrying any passengers or

cargo. STEVENS was at no time (1) removing anyone or anything (2) from one

place to another (3) for hire (4) under any choice of law. R.675.34. .122.

      The hearing was very short, and it begs the question of burden of proof.

Tr.all. There was no evidence presented, and STATE carries the burden.

STEVENS overtly asserted his "no evidence" defense. R.675.34. .122. In

response, STATE went completely silent, filing no responsive paperwork and

presenting no evidence at the hearing.




Appellant's Brief (STEVENS)
                        No Notice. No commercial nexus.
STATE'S Facially Insufficient Pleading(s)

      STATE has filed no pleading signed by any attorney, much less one with the

authority to represent STATE. Cf R.675.27: R.676.38.

      The "complaint" alleges legal conclusions but no facts. The terms

"transportation," "vehicle," "motor vehicle," "drive," and "operate" are all terms of

legal conclusion. As stated under "No Evidence," STATE alleges no facts of

passengers, cargo, or hire. And, there are no such facts for STATE to allege.


No Service

      As usual, STATE has once again served nothing on Respondent. The Record

contains no Citation, no request for Citation, and no Return of Citation.



                          Summary of the Argument

One more time, no evidence

      One more time, STATE not only never had any evidence of "transportation"

but also never had any intent to supply/provide any.

      One more time, STATE not only failed to file a written response to

STEVENS's Special Appearance and Plea to the Jurisdiction, which very overtly

asserts his "no evidence" defense, but also failed to present anyjurisdictional

evidence whatsoever at the hearing.



Appellant's Brief (STEVENS)
                        No Notice. No commercial nexus.
      One more time, the trial court relieved STATE of its evidentiary burden.

      STATE has no evidence and no intent even to think about gathering such,

much less proving, that STEVENS (1) removed anyone or anything, (2) from one

place to another, (3) for hire, (4) under any choice of law, including "this state."

There being no evidence of "transportation," there is also no evidence of any

"vehicle," "motor vehicle," "driver," or "operator."

      One more time, STATE has no intent to prove "transportation," and one

more time, the trial court is willfully relieving STATE of its burden, thereby

causing vexatious expansion of the litigation.


One more time, no personal jurisdiction

   One more time, no competent pleading.

      STATE has filed no pleading but only a "complaint," which is neither signed

by an attorney nor sufficient as an Affidavit, being based on "belief and legal

conclusions instead of facts within personal knowledge.


   One more time, no Service.

      Clearly, STATE still feels it's relieved of its Due Process burden. The very

solid and resounding confirmation of the "civil" nature of this matter (these

matters) may actually operate to snap STATE outof its daydream of being totally
irresponsible regarding Due Process.

Appellant's Brief (STEVENS)
                        No Notice. No commercial nexus.
One more time, no subject matter jurisdiction

   One more time, no standing.

      There being no "transportation," STATE had no "actual grievance" or any

"injury in fact;" hence, no standing.


Fortunately, the stay is automatic

      To encourage mitigation of damages, the courts need to encourage

Interlocutory Appeal. The automatic stay associated with appeal protects these

rebellious, law-defiant trial judges from themselves (to the extent that's possible).

Judges without jurisdiction have no immunity.




                                     Argument

No Personal Jurisdiction

Issue 1:     Was it error to deny the Special Appearance?

      R.675.228. .229. R.675.122.



   STATE filed no original pleading.

      Nothing signed by an attorney for STATE.

      While sworn documents may certainly suffice as original pleadings, it's also

the case that for STATE to be a Plaintiff, STATE has to have an attorney.

Appellant's Brief (STEVENS)
                        No Notice. No commercial nexus.
Rowland, 506 U.S. at 201-03 (all artificial entities must have counsel—federal);

Tex. R. Civ. P. 7 (corporations must have counsel—state); Kuntoplast ofAm., Inc.

(same); Computize, Inc. (same); Moore (same); Dell Dev. Corp. (same); Globe

Leasing, Inc., A31 S.W.2d at 45-46 (same); ABA Model Rules of Prof'l

Conduct R. 3.7 (material witness can't also be attorney of Record); Tex.

Disciplinary Rs. Prof'l Conduct 3.08, 5.05 (same, plus facilitating

unauthorized practice); Garcetti v. Ceballos (ethics still matter; "whistleblower"

lawyer who testifies against client (STATE) is fortunate still to have license, much

less job).

       This Record includes absolutely no such document.


       No Affidavit.


       "Belief does not an Affidavit make. E.g., Industrial State Bank, 493 S.W.2d

at 295; Sydnor. "Belief is the popular standard for "probable cause," R.675.27.

R.676.38. but this is a "civil" matter.



   STATE served no original pleading.

       There is no original petition; leaving Service impossible, anyway. There is

no Citation; there is no Return of Citation. Tex. Rs. Civ. P. 99-117a.

      To date, STATE has served nothing on Respondent. By acknowledging the

content of the Record(s) on appeal, Respondent acknowledges quasi-receipt, but

Appellant's Brief (STEVENS)
                         No Notice. No commercial nexus.
not Service, of anything. Wilson, 800 S.W.2d at 837 ("Dunn has admitted receipt,

not service") (emphasis in the original). Cf In re E.R., 335 S.W.3d 816, 826

(dissent, J. MURPHY) (question of legitimacy of service by publication). "As in

Peace, the court noted that actual notice to a defendant of a pending suit, without

Hpropernotice,['] is not sufficient. Id"In re E.R., 335 S.W.3d at 832 (dissent, J.

MURPHY) (citing Velasco, via the "id." andPeace). "As McEwen illustrates, the

trial court can render a final judgment even if it lacks personal jurisdiction—the

judgment is void if challenged, but it is no less final." In re Vlasak, 141 S.W.3d at

237-38.


      To satisfy Due Process, STATE must serve at a meaningful time, in a

meaningful manner, on a respondent a copy of what STATE has filed. A pleading

has meaning sometime after it's beenfiled, not before. Murphy Bros., Inc. (timing

and sequence matter regarding filing and serving; thus, a "ticket" isn't a pleading).

And, a pleading has meaning sometime after it's been served, not before. Lloyd, 5
U.S. at 366 ("A citation not served is as no citation.").

      An elementary and fundamental requirement of due process in any
      proceeding which is to be accorded finality is notice reasonably calculated,
      under the circumstances, to apprise interested parties of the pendency of the
      action and afford them the opportunity to present theirobjections.

Mullane, 339 U.S. at 314. A failure ofNotice violates "the most rudimentary

demands ofdue process of law." Armstrong, 380 U.S. at550 (Notice, meaningful

Appellant's Brief (STEVENS)
                         No Notice. No commercial nexus.
time, meaningful manner. 380 U.S. at 552). See also Milliken (Notice, opportunity

to be heard, fair play, substantial justice); Int 7 Shoe (Notice, opportunity to be

heard); Sniadach (Notice, opportunity to be heard); Fuentes v. Shevin (Notice,

meaningful time); N Ga. Finishing (Notice, opportunity to be heard, even for

corporations (i.e., the shareholders)); Burns (Notice, opportunity to be heard, on

upward departure); Hamdi (denial of access and of opportunity to be heard); Jones

(Notice, opportunity to be heard).


   Not liable in capacity charged - no commercial nexus.

      STATE does not allege, and cannot truthfully allege, that Respondent was

acting as a fiduciary with respect to the "transportation" system at anytime.

      There's one and only one way that the Transportation Code works:

"federally," as in "by agreement." How do we know? Because it's codified outside

the Penal Code.


      Given that STATE purports to be able to pursue "criminal" charges arising

from the Transp. Code, it follows that the agreement must sound in trust.

Agreements come in only two generic forms: contracts and trusts. And, breach of

contract just simply isn't punishable "criminally." Tex. Fin. Code § 392.301(a)

(prohibited debt collection practices); Brown, 718 S.W.2d at 680-81 (applying

Tex. Rev. Crv. Stat. Ann. art. 5069-11.02 (1986)) (charging debtor with theft of


Appellant's Brief (STEVENS)
                        No Notice. No commercial nexus.
the collateral (the car) is a prohibited debt collection practice); Tex. Penal Code

(no crime based on mere breach of contract); cf Bailey (breach of contract can't

be, and wasn't, criminalized); accordBerheide, All F.3d at 540 ("[B]reach of

contract is not a crime."). That leaves breach of trust. See Tex. Penal Code

§ 32.43 (commercial bribery) (i.e., criminal breach of trust).

       STATE alleges no trust relationship. Since that's the only capacity in which

anyone may everbe subject to any Transp. Code based claim, Respondent is not

liable in the capacity sued, as confessed bynot only the absence of any competent

pleading but also the absence of such content in the "complaint." R.675.27.


   "Complaint" asserts only legal conclusions.

       As with "belief," addressed, supra, legal conclusions aren't facts, either. Cf

Zheng, 468 S.W.3d at 186 (construing Tex. R. Civ. P. 91a, likening it to Fed. R.

Civ. P. 12(b)(6), and citing GoDaddy.com, LLC, 429 S.W.3d at 754, which cites

Iqbal, 556 U.S. at 678-79 and Twombly, 550 U.S. at 555-56).

       What are the legal conclusions? The following terms are legal conclusions.


       What does "Transportation" mean? The elements.

       VtrLozman, (1) carrying (2) passengers or cargo.

       Per Black's, et al., (1) removing people and/or property (2) from one place

to another (3) for hire (4) in "this state."

Appellant's Brief (STEVENS)
                          No Notice. No commercial nexus.
      Removing people and/or property.


      Transp. Act of 1940, 54 Stat. 898, 929, 49 U.S.C. § 902(i)(l), in particular

§ 302(i)(l). Cornell Steam-boat, 321 U.S. at 641-42 (Frankfurter, J., dissent). Cf

Lozman (passengers or cargo).


      From one place to another.


      Cf Maynard (context: unlawful "transportation" of intoxicating liquor). Cf.

Lozman.


      transportation, n. (16c) 1. The movement of goods or persons from one
          place to another by a carrier

Black's Law Dictionary 1638 (9th ed. 2009) (all emphasis in original).

      ** For hire. **


      See Lozman, Part IV ("carrying passengers or cargo").

      St. Clair Cnty, 192 U.S. at 456-57 (allegations regarding operating a ferry

without a license). See also Cosio, 182 S.W. at 85.

      Again, there's Black's Law Dictionary.

      transportation, n. (16c) 1. The movement of goods or persons from one
          place to another by a carrier

Black's Law Dictionary 1638 (all emphasis in original).

      carrier. 1. an individual or organization (such as a ship-owner, a railroad, or
          an airline) that contracts to transport passengers or goodsfor afee. Cf.
          Shipper. [Cases: Carrier ^ 3, 235.] ....

Appellant's Brief (STEVENS)
                        No Notice. No commercial nexus.
Id. at 242 (emphasis added).


      Under the choice of law of the "place" called "this state."

      Where "hire" is be paid with "funny money" (US "dollars," federal reserve

notes), this element is satisfied. There is no evidence of "hire" using any medium

of exchange, much less any exchange of "funny money," in any amount.


      No EVIDENCE - WHICH would look/sound like this.

      There was no carrying of any passenger or cargo. There was no passenger,

no cargo, and no hire. There was no passenger manifest, no bill of lading, and no

hire. None was even inquired into at the time of the stop. There was no

"transportation," thus all terms dependent on "transportation" also fail.



      What does "Vehicle" mean? The elements.

      Transp. §§ 502.001(45), 503.001(15), 541.201(23), 621.001(9), 750.003(a).

      (1) Conveyance (2) used for (not coulda, shoulda, woulda used for, but

actually used for) (3) transporting or drawing (4) along a highway.

      (1) Conveyance (2) used for (not coulda, shoulda, woulda used for, but

actually used for) (3)(A) removing people and/or property (B) from one place to
another (C) for hire (D) in "this state") (4) along a highway.

      Lozman struck the "coulda, shoulda, woulda" concept from "transportation"

Appellant's Brief (STEVENS)                                                       1o
                        No Notice. No commercial nexus.
(or "vessel"). His floating house "coulda, shoulda, woulda" been a "vessel," i.e.,

engaged in "transportation," but he never actually used it that way.

         Since "vehicle" depends on "transportation," there is no "vehicle," because

there is no "transportation."



         What does "Motor Vehicle" mean? The elements.

         Transp. §§ 501.002(17), 502.001(25), 522.003(21), 541.201(11),

601.002(5), 621.001(5), 642.001(1), 647.001(4), 683.001(4), 728.001(2).

         (1) "Vehicle" (2) that has a motor.

         (1)(A) Conveyance (B) used for (not coulda, shoulda, woulda used for, but

actually used for) (C) transporting or drawing (D) along a highway, (2) with a

motor.


         (1)(A) Conveyance (B) used for (not coulda, shoulda, woulda used for, but

actually used for) (C)(1) removing people and/or property (2) from one place to

another (3) for hire (4) in "this state" (D) along a highway, (2) with a motor.

         Since "motorvehicle" depends on "vehicle," which depends on

"transportation," there is no "motor vehicle," because there is no "transportation."




Appellant's Brief (STEVENS)                                                        11
                          No Notice. No commercial nexus.
      What does "Drive" (in its various grammatical forms) mean? The
      elements.



      Transp. Code § 522.003(11).

      (I.) Being behind the wheel (II.) of a "motor vehicle."

      The sole definition for "drive" in the entire"transportation" code is found in

the "commercialdriver's license" chapter, Ch. 522.

      (I.) Being behind the wheel (II.) of a (1) "vehicle" (2) that has a motor.

      (I.) Being behind the wheel (II.) of a (1)(A) conveyance (B) used for (not

coulda, shoulda, woulda used for, but actually used for) (C) transporting or

drawing (D) along a highway, (2) that has a motor.

      (I.) Being behind the wheel (II.) of a (1)(A) conveyance (B) used for (not

coulda, shoulda, woulda used for, butactually used for) (C)(1) removing people

and/or property (2) from one place to another (3) for hire (4) in "this state" (D)

along a highway, (2) that has a motor.

      Since "drive" depends on "motor vehicle," which depends on "vehicle,"

which depends on "transportation," there is no "drivfing]," because there is no

"transportation."


      Moreover, where there's no "driv[ing]," then no "driver's] license" needed.




Appellant's Brief (STEVENS)                                                          12
                        No Notice. No commercial nexus.
      What does "Operate" (in its various grammatical forms) mean?
      The elements.


       Transp. § 541.001(1) (operator- a very confused definition; "drives,"

having meaning only with respect to a "motor vehicle," isjuxtaposed with

"physical control of a vehicle"), § 601.002(8) (operator), § 641.002(2) (operator),

§ 647.001(5) (operator), § 724.001(11) (operate).

      (I.) Being behind the wheel (II.) of a (A) "vehicle" or (B) "motor vehicle."

      (I.) Being behind the wheel (II.) of a (A)(1) conveyance (2) used for (not

coulda, shoulda, woulda used for, but actually used for) (3)(A) removing people

and/or property (B) from one place to another (C) for hire (D) in "this state") (4)

along a highway, or (B) "motor vehicle."

      (I.) Being behind the wheel (II.) of a (A)(1) conveyance (2) used for (not

coulda, shoulda, woulda used for, but actually used for) (3)(a) removing people

and/or property (b) from one place to another (c) for hire (d) in "this state") (4)

along a highway, or (B)(1)(a) conveyance (b) used for (not coulda, shoulda,

woulda used for, but actually used for) (c)(1) removing people and/or property (2)
from one place to another (3) for hire (4) in "this state" (d) along a highway, (2)
with a motor.


      Since "operate" depends on both "vehicle" and "motor vehicle," there is no

"operating," because there is no "transportation."


Appellant's Brief (STEVENS)                                                           13
                        No Notice. No commercial nexus.
   If STATE would serve a pleading so that such could be addressed, it'd be plain
   that STATE has never pled a claim.

       Given the habitual lack of service, it's difficult to address the content, but, to

address the non-served document in this Record (these Records), it's very plain

that all STATE has ever alleged in it's "complaints" has been legal conclusions

rather than facts. STATE has no such facts to plead, here, and proved by STATE'S

silence in the hearing. Tr.all.


   Lack of Notice goes bevond just lack of personal jurisdiction.

      Where there's no pleading filed or served, all that exists is a non-case. Cf.

Austin (Blackmun, J., dissent); Deposit Guaranty Nat'I Bank, 445 U.S. at 353

(Powell, J., and Stewart, J., dissent); Williams, All U.S. at 36 (dissent) (citing

Austin). Some matters, just like the ones at bar, never stop being non-cases. Cf.

Rockwell Int'I Corp. (the final pre-trial order confirmed that this was a non-case).


   In short, all that is in the making here is a void judgment.

      No valid adjudication may be made withoutpersonaljurisdiction. See

Milliken (the Wyoming judgment was valid because service was valid; hence, the

Wyoming court did have personaljurisdiction).

      [I]t has been settled, that a judgment depending upon proceedings in
      personam can have no force as to one on whom there has been no service of
      process, actual or constructive; who has had no day in court, and no notice
      of any proceeding against him. That with respect to such a person, such a

Appellant's Brief (STEVENS)                                                           14
                         No Notice. No commercial nexus.
      judgment is absolutely void ....

Harris, 55 U.S. at 339 (cited in Commercial Equip., 678 S.W.2d at 918, which

holds that even a default judgment is void where there is no service). Seealso

Peralta (even "meritorious defense" issue is irrelevant to question of Notice);

Lloyd ("A citation not served is as no citation."); Hamdi (habeas proceeding, which

is, of course, a CIVIL proceeding); Int'I Shoe; Mullane; Armstrong, 380 U.S. at

552; Sniadach; Boddie; Fuentes v. Shevin; N. Ga. Finishing; and Jones.

      STATE has yet to serve anything.

      No Notice, including no Service?—no personal jurisdiction.




No Subject Matter Jurisdiction

Issue 2:    Was it error to deny the Plea to the Jurisdiction?

      R.675.228. .229. R.675.122.

   No pleading.

      See Issue 1. There simply is no document activating any court's (civil)

jurisdiction. STATE has not shown up by counsel from DayOne. R.675.27.

R.676.38.




Appellant's Brief (STEVENS)                                                       15
                        No Notice. No commercial nexus.
   No standing.

      STATE never had any "actual grievance," for STEVENS was never engaged

in "transportation." The Record.


   STATE'S silence from the threshold.

      STATE went completely silent to STEVENS's Spec. Appearance - nothing

filed; nothing argued; no evidence. Since STATE has a duty to prove standing,

and since STATE failed to respond to STEVENS's threshold jurisdictional

challenge, STATE confessed having no standing from Day One.


   There's no evidence of "transportation."

      See Issue 1.


            "No evidence" points must, and may only, be sustained when the
      record discloses one of the following situations: (a) a complete absence of
      evidence of a vital fact; (b) the court is barredby rules of law or of evidence
      from giving weight to the only evidence offered to prove a vital fact; (c) the
      evidence offered to prove a vital fact is no more than a mere scintilla; (d) the
      evidence establishes conclusively the opposite of the vital fact.

City ofKeller, 168 S.W.3d at 810 (quoting Calvert, 'Wo Evidence" and

"Insufficient Evidence" Points ofError, 38 Tex. L. Rev. at 362-63).

      The relevant concepts are (a) and (d).




Appellant's Brief (STEVENS)                                                        16
                       No Notice. No commercial nexus.
   Going deeper into the definition - "transport."

      "Vehicle" uses the term "transport." Is "transport" different from

"transportation" materially or just grammatically? What do "transport" and "draw"

mean? "Draw" can't have a wider scope than "transport," for all the reasons that

"transport" is limited to the commercial context.


      Black's Law Dictionary.


      Regarding "transport," Black's 9th ed. removes the original judicial cites.l

Black's 5th ed. cites Sacramento Navigation Co. v. Salz. "To transport means to

convey or carry from one place to another[.]" Salz, 273 U.S. at 329. Note that the

"transport" activity was for hire.


      Webster's Dictionary 1828.


      To get still earlier, let's look at Webster's Dictionary of 1828.


      TRANSPORT, v. t. [L. transporto ; trans mdporto, to carry.]

      1.    To carry or convey from one place to another, either by means of
      beasts or vehicle on land, or by ships in water, or by balloons in air; as, to
      transport the baggage of an army; to transport goods from one country to
      another; to transport troops over a river.

      2.     To carry into banishment, as a criminal. Criminals are transported as
      a punishment for their crimes, which often amounts to banishment.



   1Also, the 9th ed. doesn't define "travel" at all.
Appellant's Brief (STEVENS)                                                            17
                        No Notice. No commercial nexus.
     3.    To hurry or carry away by violence of passion.
     They laugh as if transported with some fit Of passion. Milton.

     A.       To ravish with pleasure ; to bear away the soul in ecstasy ; as, to be
     transported with joy. Milton.

     5.       To remove from one place to another, as a ship by means of hawsers
     and anchors. Mar. Diet.



     TRANSPORT,«.

     [1.] Transportation ; carriage ; conveyance.

            The Romans stipulated with the Carthaginians to furnish them with
     ships for transport and war. Arbuthnot.

     2.       A ship or vessel employed for carrying soldiers, warlike stores or
     provisions from one place to another, or to convey convicts to the place of
     their destination.


     3.       Rapture ; ecstasy. The news of victory was received with transports
     ofjoy.

     4.       A convict transported or sentenced to exile.


     TRANSPORTATION, n.

     [1.] The act of carrying or conveying from one place to another, either on
     beasts or in vehicles, by land or water, or in air. Goods in Asia are
     transported on camels ; in Europe and America, either on beasts or on
     carriages or sleds. But transportation by water is the great means of
     commercial intercourse.


     2.    Banishment for felony.

     3.    Transmission ; conveyance. Dryden.


Appellant's Brief (STEVENS)                                                            18
                          No Notice. No commercial nexus.
      4.     Transport ; ecstasy. [Little used.] South.

      5.     Removal from one country to another ; as the transportation of plants.



      In short, as of 1828, "transport" and "transportation" differed only

grammatically.



      Hinton.


      Transport means to "transfer or convey from one person or place to
      another: to CARRY, MOVE." [Webster's Third] at 2430. By bringing his
      package to the post office and beginning the mailing process, Hinton
      definitely caused the package to betransported by the United States postal
      system. Consequently, Hinton shipped the package as that term is used in
      § 922(g)(1) & (2).

Hinton, 111 F.3d at 672 (emphasis added). To hammer the obvious, the Post

Office does what it does for hire.



      Bearden.


      Regarding "transport," we find this rather unique hijacking case.

      Although the district court did define 'extortion,' 'stolen,' and 'kidnap,' as
      to the other elements of counts one and three it merely read to thejury the
      statutory language of these counts. This was not sufficient. The jury could
      have found that appellant himselfwas transported, (n.10 omitted) ratherthan
      doing the transporting himself. The jury should have been instructed that
      in order for appellant to have 'transported' the plane and passengers he
      must have been in actual control or command of the aircraft and that the acts
      of the crew were not of their own volition but done at his direction.

Appellant's Brief (STEVENS)                                                        19
                        No Notice. No commercial nexus.
Bearden, 320 F.2d at 103 (emphasis added). "Transport" is used in the maritime

context, and it's inextricably associated with commercial activity, here

"passengers," in particular, the intent to interfere with normal commercial, "for

hire" activities.




       A BROAD DEFINITION. AND THE REASON FOR SUCH.

       "The term 'transport' means to move, convey, carry, or ship by any means,
       or to deliver or receive for the purpose of movement, conveyance, carriage,
       or shipment." 16 U.S.C. § 3371(k).

Michigan, 911 F. Supp. 2d at 765. This definition intends to control the illegal

taking offish and wildlife; hence, the widest possible net around the concept of

"theft," which activity is always commercial in nature.



       "Transports" in the context of "farm labor contractor."

       The commercial intent element for Marshall, 459 F. Supp. at 97-98 is

overtly supplied in the definition of "farm labor contractor." As the court

demonstrates soundly, Mireles (1) removed people and property (2) from one place

to another (3) for hire. "Transport" is usedquite interchangeably in various

grammatical forms.




Appellant's Brief (STEVENS)                                                         20
                        No Notice. No commercial nexus.
       "Transports" and controlled substances - distinguishing "how"
       AND "WHY."


       In the area of controlled substances, there's a "crime" that goes by the name

"transportation." Cf Lacross.

       Key is this statement: "When defendant was booked, the officers found a

[']pay-owe['] sheetamong his belongings." Id. at 184. This is the lynchpin for

that entire matter, because that proves the intent to distribute, i.e., to sell, i.e., to

make a profit. How it's being done (by bicyclist) is quite distinct from why it's

being done (for commercial gain).

       See also Cuellar. In Cuellar, a money laundering case, hidden in the VW

"Bug" was some $81,000. The jury convicted Cuellar, which conviction the Court

overturned. "[H]ow one moves the money is distinct from why one moves the

money. Evidence of the former, standing alone, is not sufficient to prove the

latter." Id. at 556. In Lacross, 91 Cal. App. 4th at 185-87, the California court

details the "why." Key is the unwritten presumption of "commercial intent."

      This presumption ofcommercial intent is exactly the same concept that

permeates the (Tex.) Transp. Code. Respondent's defense is, "I'm not in

"transportation." That overtly rebuts the unwritten presumption.

      It's not how one gets from here to there that is subject to STATE regulation;

it's why. How is "bycar." Why includes commercial motive, i.e., whether it's 'for

Appellant's Brief (STEVENS)                                                                 21
                          No Notice. No commercial nexus.
hire" or not. The Transp. Code exists to regulate only the 'for hire" segment of

that activity. STATE presented no evidence of hire {or passenger or cargo).



      "Transports" and taxes.


      Alalunga Sport Fishers, refers to Dragich. Lozman renders manifest the

semantics in this statement from Dragich: "[A]ll vessels are used for conveyance

of either property or persons or both." Dragich, 30 Cal. App. 2d at 399. Here's that

quote in a bit more context.

            It is at once apparent that said section was not intended to exempt all
      vessels of the specified tonnage but only those "engaged in the
      transportation of freight or passengers". This phrase must be given some
      meaning. If it be given the broad meaning contended for by respondents, it
      would only be necessary that the vessel be used for the conveyance of
      property or persons. But to give this phrase such meaning would be to render
      it meaningless as all vessels are used for the conveyance of either
      property or persons or both.

Id. (emphasis added).

      Given the truism that "all vessels are used for conveyance of either property

or persons or both," what Lozman makes manifest is the material difference

between the how and the why. Conveying how is "by floating house;" conveying

why distinguishes "persons orproperty" (non-commercial) from "passengers or
cargo" (commercial). Part IV of Lozman is all about the why, and, per Lozman,

thatwhy (commercial intent) element, is "built into" the very definition of


Appellant's Brief (STEVENS)                                                        22
                        No Notice. No commercial nexus.
"transportation." Without commercial intent, there simply is no "transportation."

      The Dragich intent element is "for hire." The fishing vessel carried property

(the fish), and the fisherman definitely intended to profit from that fishing activity.

However, because that vessel wasn't hired for the specific purpose of carrying that

fish from sea to shore, that fish wasn't "freight" or "cargo;" hence, no tax

exemption, after all. See Dragich, 30 Cal. App. 2d at 399-400.

      Alalunga Sport Fishers, 1A1 Cal. App. 2d at 667-68, cites Dragich and

defines "transportation" as commercial activity. The point here is that the

commercial intent element in Alalugna Sport Fishers, citing Dragich, is "for hire,"

and, key, without such commercial intent, there simply is, by definition, no

"transportation."




      "Transports" and Prohibition-era intoxicating liquors.

      InHammell, there being no evidence of "transporting" ("forhire") via any

automobile (or truck), the majority focused on the only (other) activity involving

(1) removing liquor (2) from one place to another: Hammell's traipse across the

back yard. The majority determined that such activity wasn't actually from one

"place" to another, perthe definitions of"place" and "another." Since (2) failed,

that ended the analysis, mooting the need to analyze (3) for any commercial intent.



Appellant's Brief (STEVENS)                                                          23
                        No Notice. No commercial nexus.
       "Transports" and concealed weapons.

       TEXAS distinguishes "transportation" and "travel." Tex. Penal Code

§ 46.15(b)(3)).



       In sum, the Transp. Code regulates commerce only.

       "Transport" and "draw" have to be construed within the confines of that

commercial context. How (e.g., by car) isn'teither the beginning or end of the

analysis, and why (for hire) is both the beginning and the end. STATE doesn't

regulate "travel:" (A) removing people (andtheir property) (B) from one place to

another. STATE regulates "transport," "transporting," "transportation," i.e., (1)

removing people and/or property (2) from one place to another (3) for hire [(4) in

"this state."].

       Everything about the Transp. Code is construed properly when understood

within its commercial context. "How" (e.g., by car) isn'teither the beginning or

end of the analysis, while "why" (for hire) is both the beginning andthe end.

STATE doesn't regulate "travel," which is (1) removing people and/or property (2)

from one place to another. STATE regulates "transport," "transporting,"

"transportation," i.e., (1) removing people and/or property (2) from one place to

another (3) for hire (4) in "this state."



Appellant's Brief (STEVENS)                                                         24
                         No Notice. No commercial nexus.
   The algebraic dependence of these other terms on "transportation."
      See Issue 1.


      Until there is evidence of "transportation," i.e., the removing of someone

("passenger") and/or something ("cargo") from one place to another for hire, cf

Lozman, there is no "vehicle," no "driver," no "motor vehicle," andno "operator,"

as a matter of law.


      In sum, STATE has never had any "actual grievance," Tex. Dept. ofParks &

Wildlife v. Miranda (standing, plaintiff must show "actual grievance"), i.e., never

had any "injury in fact," Heckman, 369 S.W.3d at 154-55 (citing Lujan, 504 U.S.

at 560-61), which means that the county court has no subject matterjurisdiction.

The "ruling" is void.


   Subject matter jurisdiction can't be "agreed to."

      It's ancient that the parties cannot, by agreement or consent, confer

jurisdiction on any trial court. Tex. Dept. ofParks & Wildlife v. Miranda, 133
S.W.3d at 224-25; Dubai Petroleum Co., 12 S.W.3d at 74-77 (Part II) (citing Fed.

Underwriters Exch., 141 Tex. at 541, 174 S.W.2d at 600).



   Relieving STATE of Burden: Irrebuttable presumptions.

      By doing anything but dismissing, the JP court and now the County Court


Appellant's Brief (STEVENS)                                                        25
                        No Notice. No commercial nexus.
have relieved STATE of its burden. Cf. Scott (summary judgment, video of car

chase relevant) (citing Diebold, 369 U.S. at 655; Anderson, All U.S. at 255)

(summary judgment presumptions are against movant); Sandstrom (presumption

that shifted burden of persuasion on culpable mental state violated Due Process);

Mullaney (citingIn re Winship) (to relieve plaintiffof burden is to violate Due

Process); Heiner.

      Seealso Brown, 111 S.W.3d at 799 (burden-shifting nature of mandatory

presumptions - homicide context); Pennock, 725 S.W.2d at 415-18 (jury

instruction on intent, in full context of case, established impermissible presumption

causing egregious harm); Hall, 661 S.W.3d at 104 (citing several cases, including

County Court of Ulster County, Leary; Tot, Sandstrom; Johnson; and Mullaney -

obscenity context - ultimately finding no improper presumption regarding Hall).


   Use of irrebuttable presumptions violates Due Process.

      Despite STATE'S total lack of evidence, the county court presumed

commercial intent. Tr.all. In other words, so far, the presumption of commercial

intent has been rendered irrebuttable, which burden-shifting perspective flatly and

flagrantly violates Due Process. See Elkins; Salfi, (in particular part III, which

distinguishes Salfi); ClevelandBd. ofEduc; Vlandis; Stanley.




Appellant's Brief (STEVENS)                                                          26
                         No Notice. No commercial nexus.
   The rulings are void.

      Lack of subject matter jurisdiction renders a judgment void, rather than
      merely voidable, so that it may be challenged either directly or collaterally.
      See andcompare, Browning v. Placke, 698 S.W.2d 362 (Tex. 1985) (on
      collateral attack judgment was not shown to have been rendered by a court
      without jurisdiction). Subject matter jurisdiction is essential to the authority
      of a court to decide a case; it is never presumed and cannot be waived. Tex.
      Ass n ofBusiness v. Air Control Bd., 852 S.W.2d 440 (Tex. 1993). When a
      trial court lacks subject matterjurisdiction, it has no discretion and must
      dismiss the case as a ministerial act. Qwest Microwave, Inc. v. Bedard, 756
S.W.2d 426 (Tex. App. - Dallas 1987, orig. proc).

Miller, 872 S.W.2d at 346.

      See also BlandIndep. Sch. Dist, 34 S.W.3d at 553-54; Mapco, Inc., 795

S.W.2dat703.


      As STEVENS asserted from the outset, all that has been produced here is a

void judgment.



                               Request for Relief

      STEVENS requests that this Court

   Confirm that "transportation" means removing people and/or property from one

  place to another for hire, i.e., carrying passengers or cargo (fora fee), in "this
   state."


  Confirm that "vehicle" means a conveyance of some sort actually used for
  "transportation."



Appellant's Brief (STEVENS)                                                            27
                       No Notice. No commercial nexus.
   Confirm that "motor vehicle" means a "vehicle" with a motor.

   Confirm that "drive" means being behind the wheel of a "motor vehicle."

   Confirm that "operate" means being behind the wheel of a "(motor) vehicle."

   Declare that STATE tendered no evidence of "transportation."

   Declare that STATE never satisfied threshold Notice requirements.

   Declare that STATE never proved standing.

   Declare that STEVENS is not liable in the "Capacity" charged.

   Confirm that the rulings are void;

   Vacate the county court's rulings and dismiss.

   Order all Bond amounts returned to STEVENS, with maximum lawful interest

   to the day of the payment;

   Order STATE to reimburse STEVENS for all relevant costs; and

   Award any and all other relief, at law, in equity, or sui generis, to which

   STEVENS may show himselfjustly entitled.

                                              Respectfully submitted,




                                              ml Jerry Stevens
                                              GERALD STEVENS
                                              3117 Fontana Drive
                                              Austin, Texas 78704




Appellant's Brief (STEVENS)                                                      28
                        No Notice. No commercial nexus.
                              Certificate of Service

     By my signature below, I certify that on or about the 23d day of
November, 2015,1 served a true and correct copy of this Brief with its Appendix,
either in paper or electronic form, on the following by certified mail or by 3-day or
faster delivery:

      TRAVIS COUNTY ATTORNEY
      P.O.Box 1748
      Austin, TX 78767



      DANA DeBEAUVOIR, Clerk
      COUNTY COURT AT LAW
          NUMBER 5
      P.O.Box 1748
      Austin, TX 78767

                                              /sKferry Stevens
                                              GERALD STEVENS



                            Certificate of Compliance

       By my signature below, I certify that the font for the body is at least 14-
point, Times New Roman, that the footnotes are at least 14-point, Times New
Roman, and that headings are 14-point, Times New Roman or Arial, and that the
word count of this Brief, per section and total, including headings and footnotes, is
as follows:


      Statement of Facts            290.
      Summary                       338.
      Argument, Conclusion        4.777.
                                  5,405.



                                              isrJerrv Stevens
                                              GERALD STEVENS



Appellant's Brief (STEVENS)                                                          29
                        No Notice. No commercial nexus.
                              Appendix Contents

County Court

      Rulings (2 pgs)                                                      A-l


      Transcript (5 pgs)                                                   A-3



Index (to .pdf file page numbers of Record(s))

   JP Documents (most not filed into JP Record)
   Page sequence is very unrelated to chronology.
                                                          R.675         R.676
      Cover                                         (-100025) 1    (-100026) 1
     County Court's Index                           (-100025) 2    (-100026)2
     Caption                                        (-100025)4     (-100026) 4
         [Gonzales page ???                                  5]
     JP Appeal Receipt                                (-6974) 6      (-6973) 5
     JP Case Summary                                   (-6974) 7     (-6973) 6
     File jacket notes                                 (-6974) 9     (-6973) 8
     Receipt for Appeal Bond                         (-6974) 12             21
     Receipt for Appeal Bond                         (-6973) 13             20
     Non-viable "judgment"                           (-6974) 14     (-6973)11
     Non-viable "verdict"                            (-6974) 15     (-6973) 12
      Jury Charge                                                     (both) 13
     Objection to Visiting Judgment (denied)                          (both) 17
     Order Granting STATE'S M/Limine                                  (both) 18
     Non-viable Discovery Compliance Receipt                          (both) 19
     Standing Evidentiary Objections                                  (both) 22
     Special Appearance and Trial-time M/Dismiss      (both) 16
     Spec. Appear, and Trial-time M/Dir.Verdict       (both) 20
     Jury Trial Notice                                (both) 24
     Unserved Subpoena for Trooper DOLLAHITE        (-6974) 25      (-6973) 36
     Undated email to DOLLAHITE                       (both) 26             37
     Dated email to DOLLAHITE                                        (both) 34
     "Complaint"                                    (-6974) 27     (-6973) 38
     Affid. for Warrant                             (-6974) 28     (-6973) 39
     Reply Form                                              29

Appellant's Brief (STEVENS)                                                A-i
                        No Notice. No commercial nexus.
                                                             R.675          R.676
      Fine Schedule                                             30
      Pre-trial Notice                                   (-6974) 31     (-6973) 40
      Case History Summary                                      32
      Pre-trial Notice                                    (both) 33             47
      Special Appearance and Plea to the Jurisdiction     (both) 34
      Notice of Submission - Spec. Appear, and Plea/Juris                (both) 48
      Order Denying Spec. Appear, and Plea/Juris                         (both) 41
     Public Information Request                                107              50
       Envelope                                                109              52
     Public Information Request (again)                        110
       Envelope (again)                                        112
     Court's Response to PIRs                                             (both) 42
       (and again)                                                        (both) 44
     Appeal Bond                                        (-6974) 113     (-6973) 53


   County Court documents                                    R.675          R.676
     Receipt (County Court) Appeal Bond             (-100025) 114     (-100026) 54
     Announcement Notice                                 (both) 115             55
     Ticket                                                              (both) 56
     Waiver of Representation                            (both) 116             89
     Notice of Submission, Spec. Appear, Plea/Juris      (both) 120             93
     Special Appearance and Plea to the Jurisdiction     (both) 122             57
     Proposed Order (Spec. Appear, and Plea/Juris)                       (both) 95
     Standing Assertion of Rights                    (both) 154                 97
     Standing Objection to Non-judicial Decision-making
                                                         (both) 156             99
     Standing Objection to Use of Private Law            (both) 158           101
     Statutory Challenges                                (both) 160           103
     Notice of Submission of Statutory Challenges        (both) 196           133
     Proposed Order (Stat. Challenges)                   (both) 198           140
     Motion for Summary Judgment                         (both) 200           142
     Notice of Submission (M/Sum J)                      (both) 219           160
     Proposed Order (M/Sum J)                            (both) 221           162
     Proposed Order (Spec. Appear and Plea/Juris)              223
     Subpoena (DOLLAHITE)                           (-100025) 225
     Subpoena (DOLLAHITE)                           (-100026) 226
     Subpoena (DOLLAHITE)                           (-100025) 227

Appellant's Brief (STEVENS)                                                   A-ii
                         No Notice. No commercial nexus.
                                                           R.675          R.676
      Order Memorializing Denial of Spec. Appear, and
        Plea/Juris                                (-100025)228
      Order Memorializing Denial of Spec. Appear, and
        Plea/Juris                                (-100026) 229              164
      Notice of Interlocutory Appeal                  (both) 230             165
     Visually vibrating copy of OrderMemorializing
        Denial of Spec. Appear, and Plea/Juris   (-100025) 233               168
     (Another of the same)                                   234             169
     Transcript of Sept. 15 (2015) hearing (Spec. Appear, and
        Plea/Juris)                                   (both) 235 (vis. vibr.) 170
     Notice of Submission - M/Stay                    (both) 240              175
     Proposed Order (M/Stay)                          (both) 243              178
     Notice of Intent to Insist Upon Stay             (both) 245              180
     M/Stay Accompanying Notice of Appeal             (both) 248              183
     County's Confirmation of Appeal (goofy case style)
                                                  (-100025)251 (-100026) 186
     File Jacket                                  (-100025) 252 (-100026) 187
     County Clerk Certificate                     (-100025) 253 (-100026) 188


                                                  R.675.Supp.l R.676.Supp.l
     Cover                                          (-100025) 1  (-100026) 1
     County Court's Index                           (-100025)2   (-100026)2
     Caption                                        (-100025) 3  (-100026) 3
     Note/Description
        ("SOVEREIGN CITIZEN" - B.S.!)                (-100025)4     (-100026)4
     Unserved Subpoena, DOLLAHITE                                   (-100026) 5
     County Clerk Certificate                       (-100025)5      (-100026)6
     Envelope                                      (CM 8906) 6     (CM 9071) 7




Appellant's Brief (STEVENS)                                                 A-iii
                      No Notice. No commercial nexus.
                                  Nos. 15-100025, IfJilOlHiiti

                                               §      In The

        Plaintiff.
                                                      OOliNTYOOUHTATLAW

  v-




                                9S888 MiM§ftiAyitN6
                         ft%fti§§ m §PSN §0«BT BHfHMe
                     RESPONDENT'S SPECIAL APPEARANCE AND
                             PL8A ¥© ¥HS ftJftf§BI§¥i&N
          @fi §S#l8te ISj §91§; gftffig 8fi fe* iFiai te &bev@*tyM and numbed
 fflitte& ?n§ Siii Mi H&&; btti the 68U?% g&t&ggl *uliaf§ mIteipmiie&ifs gp§§ial

          fhi £8uft fail diftiin; 8fBee&4. ifi epea eeiuri, &§ih fte§pagtem'§ ipe^al
£$£H&M aad bii imwmt Pte§ te the toietisB te eas& matter.
    ft&fe te fflgffl8Hili5g fee mliap maste in @pa m*, « ts
          ©SBSBSi ftit iteiseatoft SwM Appeaf&fige i§ &m& It is further
             IDEUEl) that Respondent's Pica to the Jurisdiction is domed.


          on this the ,^^> day of
              ."Filed For Record
         At/i&o^ck^M.
              Dana DeBeauvoir
       County Clerk, Travis County, Texas

  \pm Memorializing denial in open court of Respondents Special Appearance
and of his Plea to the Jurisdiction

                                                                                       A-1
                             Nos. 10 100QA5, 15-100026

 TATE OFT.


    Plaintiff,                                    COUNTYCQURTAT

                                           §        ». 5


 GERALD STEVEN!
                                           §
    Respondent.                            §     ff&VJi @@yN1% TJ


                     fttftiiNSS IN §PIN §§URf SIN¥fN§
                  RESPONDENT'S SPECIAL APPEARANCE AND
                         PLEA TO THE JUR1SDICTION




ffilte: ¥bl Bill wis se&b to to esM gatefe^ *uiifti§ an Bespatoft §p§eial
&j$HSiBet iBn Pill teto *Juft§fei8B-.
       ¥fe court haj &m§&, efte.B?i', ifl gpe& m^ telfe Itg§p&                                                                       :••:•        :       :         :        '.   .

       T&tft                ' :" :              '                 :- '3: g~i=gft=i&=16                                                           • I • • }0$£f
       -£ or ::                                                                                 *                                 >'••                'dUNf¥ eouif
vs-.                                                                                        %                                     m      hm numm nvi
                                                                                            *
GERALD STEVENS                                                                              g                                     ff&VtS BOUNTY* fgXAi




                    *   + •*•      *        i       i       -J"   "t *         *        *       •*•   4-   *            *     *      *   >   *    *    *   +   *   *   +   .,.


                                        8i^iM§ @N *©¥!©» TO §!§$*!§§



                                                            ftSPi&Rftfci •"' 1 |


•ASSISTANT COUNTY •'•                                                                                                             | • -U-MNA bNtVg
SfiOT NO: 24C4S467                                                                                         AU§¥tN, TiXAg                                   ^§704
?:      •                         *     *    *           *       1     1-    4      4-       i- *          *    i        ^        t, *        *   «    *    4   4, +.   +   j, .»


                                       Gn feftg isfeh day ®t §§pfci ; • , 201.5, thi
fdil'o^ind Pro&eed-• '•- citfife dfl I© be heafd ifl the abdV©-
                                   • ;,ered cause be£oi:e the Hoftofcafele Nftilgy
     ftiitgiitteh;                 -;:                  |              ;;iihg* hi • ; ::- fcttlfcifc, I': wi* g@Uflty,
Texas'

                                       £roce§dihg§ ire^birted by Btachitt* *h©ffchAfi^,




                                                                                                                                                 flRlfilNA?
                                TUESDAY,       SEPTEMBER 15,              2 015




                              THE g@yft¥:          Wg'fci hefe 5ft 6aU§e N$8,

      15-186625 and l5-l6               -' :

                              $r: &eral'd SteVehs Ls feh<                        !       ftdattt, smd h@
      is here; biro §fe', rePresehtih"] himself:                           We •'••'•'       '•'•••   H©f@§,
      •:       is the broSecufcdr for the State;

                              Pfig cases' aire se:                    U      '       lay fdr a Ifidi
      fthfci at tfij          :-.t they W8 - • ' be                 ; -;i term* ©I thi gases
18    that cbuid gb tb trial:
                                 • Stevens* ydU wanted l@ ftafcs g irsqutst t$
       :       CbUrt:     ¥bU foay broceed:
                              &R: STEVfe;:::         Yes:             :      ' fel 3i I Stiffli

      this i§ the second1 reset:                   Ahd I • lid* at 'M* |ifl», ffl@¥§
           - cbbrt         iraht nty special appeal •—•'•••                  aftd pita fee ;
      jurisdiction ahd disMss' i:'                        'Se:

 -
                              ifrfiia e&J&T:       okay-,        i afft d-               :© itny your
      retjuest Becaus            :-; y the State cah dismiss fchl &a§e and I d©

           ••ere     I have statutory jiirisdlctioh ^Vfci ihi iftatfcfcJ?,
                              i cah reset your jury case today if you §©
             \be:     Or ybu cah iflraii and cofoe '•-'•'•'               and &*£ :t bh#?S'f
      •:-'--' ::    :--ebt or" the o1 :         &§@§ that ate setj

                              MR: ?•           :            • 1 ' ;:efe m •• I hi B8 OtUI
;-;                           THP '• :'"•'?:       VeS:      ti yoy Want to fivfi feto

2s                  br ceil phone* they dah let .••.                       ':•       •                •:•   ..••-:

                                                                                                             A-4
                                                           - 9521
     nty feiiiiii b8 cai I:


                               the ebyti:                   .             j ^aHi feo $& that?                 Do you

                    : - e us a bhbhe hUftber ahd We* 11 call you and let

     tydxi fori
                               Ufe: STEVEH^:                     Willi il tig -? -•5; ' '                     '•   m,
                   :-2vS to cbrrVe back to reset sir -=

                                     !@Uft¥:                =i-;:                       :••••      • VoU, y$tt'd have
     a trial:        But I ddh't thihfc that's >•                                                 • happen,
18   HBhiiti^; Because u.hes'e ea§ii                                            --                of th&ffl aft ffOffi
U    20l3j and they're be'eh oh fty jury docket a lifci                                                   Oflt Of

is    ;- ;:- ~- t-c bi theft fray be in jaiij one's already in jail.

i§                • ;'v ;-ot Bar from It;                           khd One 3>Jy> § from OU' ••:

U    states        : '• Wisconsin:                So I bhihR that yoM Will hot likely
     Be reach"         •- :          ;•'?/:

                                 •      •'••'-•:..•:             okay.               Willi fehifl !,-: ' 8 rt§$1 •

1?   ifchai: aire the oBtiohs?

                               tH§ edtiM :                  Th>-          •• . •> -                     - have-

           ::';:--: airi tfi         -ber* I •'• •                        ••;[•;;               |fl U the" heat ==
                                              :•:..•:            : ' :,    —
20


21                                     Mfi                  is that a • - • •

22                             (&: ST-                  :        iV% a kad 3ay,                        t plan to b©
     out of town through the 5                              -

24                                        : •:                  • V:        fheh the nest would fee

          einber 3'd:


                                                                                                                     A-5
                                                                            •
                             HR: STfevEHs;                  fthat ela.                  ;he Nft ft      § that?

                             T&E c9tmf:                 It's' a fli'e- : : .•'•

                             ^R: 3TfevfeW§-                 Tuesday*              •      fflfeif 3**1    toy.-
                             THE CC'M:                  All fright;                   We'll Sit it £©f

           •ri-.fcer   3 ahd '&%'* H see y6U then:
                             MR: STEVENS:                    okay;            Thank y- ••

                             Mft: ii&Bi :                :iave you talked l€ a pir@§§§uE©£
            te about any possible resoiUt;
                                  ST-               :        Ye§;

                                  ^ie>RES:               ••'••:'       ; : " ' •' '• : :-::--3 "        ofeiya    I

        jbit ttght:@d bb ctiai ;::;i- u£;
                              .   g      :- . :         .:. .:.::        ,. ..
11
13                           tffo. c,r     •:..::                  :. .:.-   ... ..

14                            (Proceedings" adicUrhed)




    -




36
31

-




23
24
2-



                                                                                                                 A-6
                                                  f5I2>554-2621
      ee&Nft Br trMis

                           ij ?(areh ¥avra*          Efieiaj •'••••rt    fcgpone* la
      ahb for the cbUhty trbv:I tf Laa !•• • I; TtiVii COUftty* §£«£§
      8f Texts', do hereby certify that the abOVe ahd • •••••;•                           Iftfl,
      contains a true' ahd 'correct traiiscr;i                   - Of all Oortioh§ of

       - -i^rice" ind other proceedings revested ih Writing by
         Iftiil for the parties tb be included in this Volume of the
      Repbrt/er's R'ecBrd', ih the abdve^styled an•'•                                  I eau§®,
      ail Of fchieh bbbUrred ih ^&h dbUrt 01 •• ghafflfei N ahd W§£§
 ii   rip&rted I • • •
                           i further cettiiy ;:-- |hii Bepsnst's ftee©#d
      Bf the' b1        dings truly ahd correctly reflects' the
      exhibits; if any;. 1;;         ' ; •' ' V- fcfci -:-L-ctiV5 baHi#§>
                                : -rther certify that :-                      ••.•-•     :•        th§
      BfeBaratioh of this Re:                  '   | cold is $25:99 a\\4 Wa§ paid
      ; {f ~he de: '• : \t\k\

                          Wi*Kfe§§ Wi §FriciftL B&N§ this the Lit!, day of
      SebteSBir; 2915:

28
2 1

                                        KftRlfi ^AVftAi filial ''':           «TtW
42                                      I ::       •:.:.:-:              31/i §
                                          ' :lclai ":••:••«'-!   Ri£$j 11 i
                                                        Urt al    Law Mo,       §
                                        Gravis CoUhty* Ti v
24                                      P: 5: So* i'Ng
                                       AUstih* TBtaS             IBISI
                                         :^!8D4=362i

                                                                                                    F7
                                        iN VA'VRA', C5&
                                                   yo*fctx       U.S. POSTAGE
                                                             m   p       $5.75
                                                                 S   PM 1-DAY
                                                                 978745 0006
                                                                 P Datoolsale

                                                             8   £11/23/15 *
                                                                 806 2S00 JO
                                                                 £08259778 w

                            PRIORITY MAIL 1-DAY TM
 FROM:
                         EXPECTED DELIVERY 11/25/2015
                         SHIP
     Gerald Stevens      TO:
                                                                                 0006
     3117 Fontana Dr.
     Austin TX 78704
                                     Third Court of Appeals
                                     PO Box 12547
                                     Austin, Texas 78711-2547

                                PO BOX 12547
                                AUSTIN TX 78711-2547


                                   USPS TRACKING NUMBER




                                      9505 5000 2079 5327 0010 39




                                                                     ©
                        VISIT US AT USPS.COM
!5                      ORDER FREE SUPPLIES ONLINE